Plaintiff in error was convicted at the May, 1910, term of the superior court of Muskogee county, and on the 30th day of June was adjudged to pay a fine of fifty dollars and be imprisoned in the county jail thirty days. The appeal was filed in this court on the 28th day of December, 1910, more than 120 days subsequent to the rendition of the judgment. The Attorney General has filed a motion to dismiss the appeal on the ground that it was not filed within the time allowed by law, and therefore this court has no jurisdiction to review the same. The motion is well taken and is sustained. The appeal is accordingly dismissed.